—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lipp, J.), rendered December 7, 1995, convicting him of murder in the second degree, robbery in the first degree, and robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s Batson claim is unpreserved for appellate review, as the defense counsel did not object when the court proposed a solution to both his Batson claim and the prosecutor’s reverse Batson claim (see, People v Rosado, 166 AD2d 544, 545). In any event, even if this Court were inclined to review the issue in the exercise of our interest of justice jurisdiction, the incompleteness of the record precludes this Court from determining whether a prima facie showing of discrimination was made out (see, e.g., People v Holland, 179 AD2d 822, 824).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are without merit. Mangano, P. J., H. Miller, Feuerstein, Schmidt and Smith, JJ., concur.